Exhibit 10.1



 

EXECUTION VERSION

  





REPRICING AMENDMENT

 

This REPRICING AMENDMENT is dated as of February 8, 2018 (this “Amendment”) and
is entered into by and among Canyon Companies S.à r.l., a private limited
liability company (société à responsabilité limitée) organized and established
under the laws of Luxembourg, having its registered office at 6D, route de
Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg, with a share capital of
twenty thousand and ten United States Dollars ($20,010) and registered with the
Luxembourg Register of Commerce and Companies under number B 187.216
(“Holdings”), Canyon Valor Companies, Inc., a Delaware corporation, formerly
known as GTCR Valor Companies, Inc. (the “Borrower”), Canyon Group S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and established under the laws of Luxembourg, having its registered office at
6D, route de Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg, with a
share capital of twenty thousand United States Dollars ($20,000) and registered
with the Luxembourg Register of Commerce and Companies under number B 202.299
(“Intermediate Lux Holdings” and “Lux Co-Borrower”), Deutsche Bank AG New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
and, for purposes of Section 5 hereof, each other Loan Party party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of June 16, 2016, among the Borrower, Holdings, Lux Co-Borrower, Canyon Valor
Holdings, Inc., a Delaware corporation, formerly known as GTCR Valor Holdings,
Inc. (“Intermediate U.S. Holdings”), the lenders party thereto from time to time
(the “Lenders”), the Administrative Agent and the other parties thereto (as
amended by (i) that certain Incremental Facility Amendment dated as of March 17,
2017, (ii) that certain Refinancing Amendment and Incremental Facility Amendment
dated as of August 4, 2017, and (iii) that certain Incremental Facility
Amendment dated as of December 14, 2017, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”, capitalized terms used (including in
the preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement); and

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower and
certain of the Lenders party hereto constituting no less than (i) all of the
Lenders directly and adversely affected by the terms of this Amendment and the
transactions contemplated hereby, (ii) the Required Lenders (determined
immediately prior to giving effect to this Amendment) and (iii) the
Administrative Agent (solely to acknowledge this Amendment) agree to a decrease
of the interest rate margins applicable to the Initial Term Loans and the
Revolving Loans under the Credit Agreement and certain other amendments as set
forth herein, in each case subject to the terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

A.                 Amendments to Credit Agreement. On the 2018 Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

 

(i)                Clause (a) of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended by deleting said clause in its
entirety and inserting the following new clause (a) in lieu thereof:

 

(a) with respect to any Initial Dollar Term Loan that is an ABR Loan or
Eurodollar Loan and any Initial Euro Term Loan,

 



 

 

 

(i) at any date prior to the 2018 Amendment Effective Date, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate
Spread” or “Adjusted EURIBOR Spread” as the case may be, based upon the Senior
Secured First Lien Net Leverage Ratio as of the end of the fiscal quarter of
Holdings for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

Senior Secured First Lien
Net Leverage Ratio: ABR Spread Adjusted LIBO Rate
Spread Adjusted EURIBOR
Spread Category 1
Greater than 4.00 to 1.00 3.25% 4.25% 4.25% Category 2
Less than or equal to 4.00 to 1.00 3.00% 4.00% 4.00%

  

(ii) at any date on or after the 2018 Amendment Effective Date, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO
Rate Spread” or “Adjusted EURIBOR Spread” as the case may be:

 

ABR Spread Adjusted LIBO Rate
Spread Adjusted EURIBOR
Spread 2.25% 3.25% 3.50%

  

(ii)         Clause (b) of the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended by deleting said clause in its
entirety and inserting the following new clause (b) in lieu thereof:

 

(b) with respect to any Revolving Loan that is an ABR Loan or Eurodollar Loan,

 

(i) at any date prior to the 2018 Amendment Effective Date, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate or
Adjusted BA Rate Spread” or “Adjusted EURIBOR Spread” as the case may be, based
upon the Senior Secured First Lien Net Leverage Ratio as of the end of the
fiscal quarter of Holdings for which consolidated financial statements have
theretofore been most recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

Senior Secured First Lien
Net Leverage Ratio: ABR Spread Adjusted LIBO Rate
or Adjusted BA Rate Spread Adjusted EURIBOR
Spread Category 1
Greater than 4.00 to 1.00 3.00% 4.00% 4.00% Category 2
Less than or equal to 4.00 to 1.00 2.75% 3.75% 3.75%

  

 2 

 

 



(ii) at any date on or after the 2018 Amendment Effective Date, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO
Rate or Adjusted BA Rate Spread” or “Adjusted EURIBOR Spread” as the case may
be:

 

ABR Spread Adjusted LIBO Rate
or Adjusted BA Rate Spread Adjusted EURIBOR
Spread 2.25% 3.25% 3.50%

  

(iii)             Section 1.01 of the Credit Agreement is hereby further amended
by adding the following definitions in appropriate alphabetical order:

 

“2018 Amendment Effective Date” means February 8, 2018.

 

“2018 Repricing Amendment” means that certain Repricing Amendment dated as of
the 2018 Amendment Effective Date among Holdings, the Borrower, the Lux
Co-Borrower, the Administrative Agent, the Lenders party thereto and the other
Loan Parties party thereto.

 

(iv)              Section 2.11(a) of the Credit Agreement is hereby amended by
deleting clause (i) of said Section in its entirety and inserting the following
text in lieu thereof:

 

“The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty; provided that in
the event that, on or prior to the date that is six months following the 2018
Amendment Effective Date, the Borrower (x) makes any prepayment of Initial Term
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction or (z) makes a mandatory
prepayment of Initial Term Loans pursuant to Section 2.11(c) in connection with
a Prepayment Event described in clause (b) of the definition of “Prepayment
Event”, in either case, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Lenders holding Initial Term
Loans, (I) a prepayment premium of 1.00% of the principal amount of the Initial
Term Loans being prepaid in connection with such Repricing Transaction and (II)
in the case of clause (y), an amount equal to 1.00% of the aggregate amount of
the applicable Initial Term Loans of non-consenting Lenders outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such amendment.”

 

(v)                Exhibit A of the Credit Agreement is hereby amended by
deleting it in its entirety and inserting Exhibit A hereto in lieu thereof.

 

B.                  Conditions Precedent. This Amendment shall become effective
as of the first date (the “2018 Amendment Effective Date”) when each of the
conditions set forth in this Section B shall have been satisfied (subject to the
last sentence of this Section B):

 

1.       The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (a) (i) the Borrower,
(ii) the Lux Co-Borrower, (iii) each of the other Loan Parties, (iv) the
Administrative Agent, (v) the Required Lenders (immediately prior to the 2018
Amendment Effective Date), (vi) each of the Revolving Lenders and (vii) all of
the Lenders directly and adversely affected by the terms of this Amendment and
the transactions contemplated hereby.

 

 3 

 

 



2.       The Borrower shall have (a) paid all fees earned, due and payable to
the Agents pursuant to that certain Engagement Letter, dated as of January 29,
2018 (the “Engagement Letter”), among the Borrower, Deutsche Bank Securities
Inc., Barclays Bank PLC and Royal Bank of Canada and (b) reimbursed or paid all
reasonable and documented out-of-pocket expenses in connection with this
Amendment (and any other documents prepared in connection herewith and the
consummation and administration of the transactions contemplated hereby) and any
other out-of-pocket expenses of the Administrative Agent as required to be paid
or reimbursed pursuant to the Engagement Letter.

 

3.       The Administrative Agent shall have received (x) a certificate of good
standing (or subsistence) with respect to each Loan Party from the Secretary of
State (or similar official) of the State of such Loan Party’s organization (to
the extent such concepts exists in the applicable jurisdiction, or in the case
of any Loan Party organized in Ireland, up-to-date searches of the Irish trade
register reflecting that each Loan Party organized in Ireland is in good
standing), (y) a closing certificate executed by a Responsible Officer of the
Borrower, dated the 2018 Amendment Effective Date, certifying (i) as to the
accuracy of the matters set forth in Section C(2) of this Amendment and (ii)
that the condition precedent set forth in Section B(4) of this Amendment has
been satisfied as of the 2018 Amendment Effective Date and (z) a certificate
executed by a Responsible Officer of each Loan Party, dated the 2018 Amendment
Effective Date, certifying as to the incumbency and specimen signature of each
officer of a Loan Party executing this Amendment or any other document delivered
in connection herewith on behalf of any Loan Party and attaching (A) a true and
complete copy of the certificate of incorporation (or other applicable charter
document) of each Loan Party, including all amendments thereto, as in effect on
the 2018 Amendment Effective Date, certified as of a recent date by the
Secretary of State (or analogous official) of the jurisdiction of its
organization, that has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(x) above, (B) a true and complete copy of, or certifying that there have been
no changes to, the by-laws (or other applicable operating agreements) of each
Loan Party as in effect on the 2018 Amendment Effective Date and (C) copies of
resolutions of the Board of Directors of each Loan Party organized in the
Netherlands, Luxembourg, the United Kingdom or Ireland approving and authorizing
the execution, delivery and performance of this Amendment and, in the case of
Loan Parties organized in Ireland, the Deed of Confirmation (defined below),
certified as of the 2018 Amendment Effective Date by a Responsible Officer of
the applicable Loan Party as being in full force and effect without modification
or amendment.

 

4.       No Default or Event of Default shall have occurred and be continuing
(both immediately before and immediately after giving effect to this Amendment
and the transactions contemplated hereby).

 

5.       (x) The Initial Term Loans held by each Lender that has not executed
and delivered a counterpart of this Amendment to the Administrative Agent on or
prior to 12:00 P.M. (New York City time) on February 2, 2018 (or such later time
and date as the Administrative Agent may agree in its sole discretion) and
constitutes a Non-Consenting Lender as contemplated by Section 9.02(c) of the
Credit Agreement (a “2018 Repricing Non-Consenting Lender”) shall have been
assigned to an assignee Lender in accordance with Sections 9.02(c) and 9.04 of
the Credit Agreement, (y) any fees, costs and any other expenses in connection
with such assignment arising under Section 9.04 of the Credit Agreement shall
have been paid in full or, in the case of transfer fees payable in connection
with an assignment, waived by the Administrative Agent (it being understood that
the Administrative Agent has waived the right to receive any processing and
recordation fee as provided in Section 9.04(b) of the Credit Agreement in
connection with this Amendment and the transactions contemplated hereby), and
(z) all accrued and unpaid interest on all Initial Term Loans of each 2018
Repricing Non-Consenting Lender shall have been paid in full by the assignee
Lender to such 2018 Repricing Non-Consenting Lender in accordance with Section
9.02(c) of the Credit Agreement.

 

6.       A deed of confirmation, governed by the laws of Ireland, dated as of
the 2018 Amendment Effective Date, among Cision Investments Limited, Canyon
Companies S.à r.l. and Deutsche Bank AG New York Branch as security trustee
(“Deed of Confirmation”).

 

 4 

 

 



Notwithstanding anything to the contrary herein, it is understood and agreed
that the 2018 Amendment Effective Date shall occur no earlier than February 5,
2018.

 

C.Other Terms.

 

1.                   Terms Related to Replacement. The parties hereto agree that
the Borrower is exercising its rights under Section 9.02(c) of the Credit
Agreement in connection with this Amendment to require any 2018 Repricing
Non-Consenting Lender to assign all of its interests, rights and obligations
under the Loan Documents to one or more assignees identified by the Borrower or
the Administrative Agent, and the Administrative Agent shall coordinate the
transfer of all such Initial Term Loans of each such 2018 Repricing
Non-Consenting Lender to the identified assignees, which transfers shall be
effective as of the 2018 Amendment Effective Date, and each assignee acquiring
such Initial Term Loans in connection with such transfers shall have provided a
signature page to this Amendment consenting hereto with respect to such acquired
Initial Term Loans.

 

2.                   Loan Party Certifications. By execution of Amendment, each
of the undersigned hereby certifies, on behalf of the applicable Loan Party and
not in his/her individual capacity, that as of the 2018 Amendment Effective
Date:

 

(i)                 each of Holdings, any Intermediate Parent, the Borrower, the
Lux Co-Borrower and the Restricted Subsidiaries is (a) duly organized or
incorporated, validly existing and in good standing (to the extent such concept
exists in the jurisdiction of organization of such person) under the laws of the
jurisdiction of its incorporation, (b) has the corporate power or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under this Amendment and the
Credit Agreement (as modified hereby) and (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except in the cases of clause (a) (other than with respect to the
Borrower), clause (b) and clause (c), where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect;

 

(ii)               this Amendment has been duly authorized, executed and
delivered by each of Holdings, the Borrower and Lux Co-Borrower and when
executed and delivered by the other parties hereto, will constitute a legal,
valid and binding obligation of Holdings, the Borrower and Lux Co-Borrower
enforceable against them in accordance with their respective terms, subject to
applicable Debtor Relief Laws and any other applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 

(iii)             the execution and delivery by each Loan Party of this
Amendment and the performance by each of Holdings, the Borrower and Lux
Co-Borrower of this Amendment and the Credit Agreement (as modified hereby) and
the consummation of the transactions contemplated hereby and thereby, (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, Holdings, any
Intermediate Parent, the Borrower, the Lux Co-Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by Holdings, any Intermediate Parent, the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation thereunder and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary (other than Liens created
under the Loan Documents) except (in the case of each of clauses (a), (b)(ii)
and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

 

 5 

 

 



(iv)              the representations and warranties of each Loan Party set
forth in any Loan Document to which it is a party are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the 2018 Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date.

 

3.                   Amendments; Execution in Counterparts; Severability;
Interpretative Provisions(a).

 

(i)                 No amendment or waiver of any provision of this Amendment,
and no consent to any departure by the Borrower or any other Loan Party
herefrom, shall be effective unless in writing and signed by the Administrative
Agent, Holdings, the Borrower, the Lux Co-Borrower or the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(ii)               This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.

 

(iii)             Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(iv)              This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement (as modified) hereby and the other Loan
Documents.

 

(v)                The rules of construction specified in Sections 1.02 through
and including 1.12 of the Credit Agreement also apply to this Amendment, mutatis
mutandis.

 

4.                   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.                   Acknowledgement and Reaffirmation. Each Loan Party hereby:

 

(a)                (i) acknowledges that it has reviewed the terms and
provisions of this Amendment (including, without limitation, Section 6), (ii)
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment and (iii) reaffirms and confirms that each Loan Document to which it
is a party or is otherwise bound, each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties pursuant to any such Loan Document
and all Collateral encumbered thereby continues to guarantee or secure, as the
case may be, in accordance with the terms of the applicable Loan Documents the
payment and performance of all “Secured Obligations” under the Credit Agreement,
and hereby ratifies the security interests in the Collateral (as defined in the
Credit Agreement) granted by it pursuant to the Security Documents.

 

 6 

 

 



(b)                acknowledges and agrees that (i) each Loan Document to which
it is a party or otherwise bound shall continue and remain in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Amendment (except as specifically set forth herein), (ii) notwithstanding the
conditions to effectiveness set forth in this Amendment, no consent by any Loan
Party (other than Holdings, the Borrower and the Lux Co-Borrower) is required by
the terms of the Credit Agreement or any other Loan Document to the amendments
to the Credit Agreement effected pursuant to this Amendment and (iii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require its consent to any future amendments to the Credit Agreement, except
to the extent expressly set forth in Section 9.02 or other applicable section of
the Credit Agreement;

 

(c)                agrees that the Loan Document Obligations and the Secured
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on, and premium (if any) on, the Term Loans under the Credit Agreement as
amended by this Amendment; and

 

(d)                acknowledges and agrees that nothing in this Amendment shall
be deemed to be a novation of any obligations under the Credit Agreement or any
other Loan Document.

 

6.                   Assignments. The Borrower and the Administrative Agent
hereby consent to each assignment of Initial Term Loans made by any 2018
Repricing Non-Consenting Lender or the Administrative Agent (or Affiliate
thereof) to any assignee in connection with the replacement of any 2018
Repricing Non-Consenting Lender (to the extent the applicable assignee has been
identified on a list approved by the Borrower on or prior to the date of
allocation of the Initial Term Loans to such assignee).

 

7.                   Miscellaneous.

 

(i)                 This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement (as modified hereby) and the other Loan
Documents. The provisions of this Amendment are deemed incorporated as of the
2018 Amendment Effective Date into the Credit Agreement as if fully set forth
therein. Except as specifically amended by this Amendment, (i) the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
(ii) the execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

(ii)               The Borrower hereby confirms that the indemnification
provisions set forth in Section 9.03 of the Credit Agreement shall apply to this
Amendment and any other documents prepared in connection herewith and the
consummation and administration of the transactions contemplated hereby, and
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs (including settlement costs) expenses and
disbursements (including fees, disbursements and charges of counsel) (as more
fully set forth therein as applicable) as described therein which may arise
herefrom or in connection herewith; provided that expenses (including fees,
disbursements and charges of counsel) (as more fully set forth therein as
applicable) in excess of $25,000 shall not be reimburseable unless the 2018
Amendment Effective Date occurs.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 7 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above. 

 

 



  CANYON COMPANIES S.À R.L.  

a Luxembourg private limited liability company (société à responsabilité
limitée)

Registered office: 6D, route de Trèves,

L-2633 Senningerberg

Grand-Duchy of Luxembourg

Share Capital : USD 20,010.-

R.C.S. Luxembourg: B187.216,

  as Holdings         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Authorized Signatory



 





  CANYON GROUP S.À R.L.  

a Luxembourg private limited liability company (société à responsabilité
limitée)

Registered office: 6D, route de Trèves,

L-2633 Senningerberg

Grand-Duchy of Luxembourg

Share Capital : USD 20,000.-

R.C.S. Luxembourg: B202.299,

  as Intermediate Lux Holdings and Lux Co-Borrower         By: /s/ Jack
Pearlstein   Name: Jack Pearlstein   Title: Authorized Signatory

 



 

 

 

   



  CANYON VALOR COMPANIES, INC.,
as Borrower               By: /s/ Jack Pearlstein   Name: Jack Pearlstein  
Title: Chief Financial Officer






 

CANYON VALOR HOLDINGS, INC.

as Intermediate U.S. Holdings and as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Chief
Financial Officer



  



  BULLETIN HEALTHCARE LLC   BULLETIN INTELLIGENCE LLC   BULLETIN MEDIA LLC  
CAPITOL ACQUISITION CORP. III   CISION US INC.   ICONTACT LLC   PR NEWSWIRE
ASSOCIATION LLC   PRN DELAWARE, INC.   VOCUS ACQUISITION LLC   VOCUS NM LLC  
VOCUS PRW HOLDINGS LLC   VOCUS SOCIAL MEDIA LLC   each as a Guarantor          
    By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Chief Financial
Officer



 

 



 

 







 

 

 

VOCUS INTERNATIONAL B.V.

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

  CANYON UK AMERICAS LIMITED
as a Guarantor               By: /s/ Jack Pearlstein   Name: Jack Pearlstein  
Title: Director

 

 

  CANYON UK INVESTMENTS LIMITED
as a Guarantor               By: /s/ Jack Pearlstein   Name: Jack Pearlstein  
Title: Director

 

 

 

VOCUS UK LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

DISCOVERY GROUP HOLDINGS LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

 







  

 

GORKANA GROUP HOLDINGS LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

GORKANA GROUP LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

CANYON UK VENTURES LTD

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

CISION UK HOLDINGS LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director
 

 

 

CISION UK LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director



 



  

 

 

 



 

 

 

PWW INTERNATIONAL LTD

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

PWW ACQUISITION INTERNATIONAL II LTD

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 

 

PR NEWSWIRE EUROPE LIMITED

as a Guarantor

              By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Director

 

 



 

 

 



 





 

PR NEWSWIRE BENELUX LIMITED

as a Guarantor

              By: /s/ Kevin Akeroyd   Name: Kevin Akeroyd   Title: Director



 

 

 

 

 

 

 



 

 



  



 

CISION INVESTMENTS LIMITED

as a Guarantor

              By: /s/ Enda Kelly   Name: Enda Kelly   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and a Revolving
Lender       By: /s/ Marcus Tarkington     Name: Marcus Tarkington     Title:
Director

 

 

  

  By: /s/ Anca Trifan     Name: Anca Trifan     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

BARCLAYS BANK PLC, as a Revolving Lender

 

 

  By: /s/ Chris Walton     Name: Chris Walton     Title: Director





 

 

 

 

 

 

 

 

 



 

 

 





 

ROYAL BANK OF CANADA, as a Revolving Lender

 

 

  By: /s/ Kamran Khan     Name: Kamran Khan     Title: Authorized Signatory



 

 

 

 

 

 

 

 



 

 



 

Exhibit A

 



Form of Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex A attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
Guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 

 



1. Assignor: [Assignor Name] [and is a Defaulting Lender]       2. Assignee:
[Assignee Name]     [and is an Affiliate/Approved Fund/Affiliated Debt Fund of
[Lender Name]]           Assignees are Affiliated Lenders: _______       3.
Borrower: Canyon Valor Companies, Inc., a Delaware corporation, formerly known
as GTCR Valor Companies, Inc.       4. [Lux Co-Borrower: Canyon Gourp S.à r.l. a
private limited liability company organized and established under the laws of
Luxembourg]1





 



 





1Only include the reference to the Lux Co-Borrower in the case of an assignment
of an Initial Euro Term Loan.

 



 A-1-1 

 

 



5. Administrative Agent: Deutsche Bank AG New York Branch, as the Administrative
Agent under the Credit Agreement. 6. Credit Agreement: The First Lien Credit
Agreement dated as of June 16, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among CANYON
COMPANIES S.À R.L., a private limited company organized and established under
the laws of Luxembourg (“Holdings”), CANYON GROUP S.À R.L., a private limited
liability company organized and established under the laws of Luxembourg
(“Intermediate Lux Holdings”), CANYON VALOR HOLDINGS, INC., a Delaware
corporation formerly known as GTCR VALOR HOLDINGS, INC. (“Intermediate U.S.
Holdings”), CANYON VALOR COMPANIES, INC., a Delaware corporation formerly known
as GTCR VALOR COMPANIES, INC. (the “Borrower”), CANYON GROUP S.À R.L., a private
limited liability company organized and established under the laws of Luxembourg
(“Intermediate Lux Holdings” and “Lux Co-Borrower”) the LENDERS and ISSUING
BANKS party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, (“Deutsche Bank”) as
Administrative Agent (the “Administrative Agent”).



  

7.    Assigned Interest: Facility Assigned Aggregate amount of
Commitment/Loans for all
Lenders2 Amount of
Commitment/Loans
Assigned3 Percentage Assigned
of Commitment/
Loans4 CUSIP Number   ____________[5] $____________ $____________  ___________%
    ____________ $____________ $____________
 ___________%     ____________ $____________ $____________

 

___________%

 

  



8. Effective Date:6 __________________, 20__



 

 



2Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

 

4Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

 



6To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.



 

 A-2 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR:         [NAME OF ASSIGNOR]               By:       Name:     Title:
        ASSIGNEE:       [NAME OF ASSIGNEE]       By:       Name:     Title:

 



[Consented to and]7 Accepted:       DEUTSCHE BANK AG NEW YORK BRANCH,     as
Administrative Agent       By:       Name:     Title:         [CANYON VALOR
COMPANIES, INC.   as Borrower]8       By:       Name:     Title:  

 



 





7To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

8To be included unless Borrower's consent is not required under the terms of the
Credit Agreement.

 

 

 A-3 

 





 







[CANYON GROUP S.À R.L.
as Intermediate Lux Holdings and Lux Co-Borrower   a Luxembourg private limited
liability company (société à responsabilité limitée)   Registered office: 6D,
route de Trèves,   L-2633 Senningerberg   Grand-Duchy of Luxembourg   Share
Capital : USD 20,000.-   R.C.S. Luxembourg: B202.299]9           By:       Name:
    Title: Class  A Manager               [Consented to:]10               By:  
    Name:     Title:  

 

 

 

 



9Only include in the case of an assignment of an Initial Euro Term Loan and only
if Lux Co-Borrower's consent is required under the terms of the Credit
Agreement.

 

10To be added only if the consent of any Issuing Bank is required by the terms
of the Credit Agreement.

 



 



 A-4 

 

  

ANNEX A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by Holdings, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement) and is not a Disqualified Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) if it is a Lender that is not a United States person,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, completed and
duly executed by the Assignee and (viii) if it is an Affiliated Lender, it has
indicated its status as such in the space provided on the first page of this
Assignment and Assumption; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date referred to in this
Assignment and Assumption, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.



 

 



 A-1-1 

